Exhibit 10.1
SEPARATION AGREEMENT
This Separation Agreement (this “Agreement”) is made and entered into as of the
6th day of January, 2009, by and between Orbitz Worldwide, Inc. (together with
its subsidiaries, the “Company”) and Steven D. Barnhart (the “Executive”).
     WHEREAS, the Company and Executive entered into an employment agreement
dated as of December 26, 2008 (the “Employment Agreement”; terms used but not
defined herein shall have the meanings set forth in the Employment Agreement),
setting forth the terms and conditions of Executive’s employment with the
Company; and
     WHEREAS, the Company and Executive intend that this Agreement shall
represent the complete agreement of the parties relating to Executive’s rights
under the Employment Agreement or otherwise relating to the termination of his
employment with the Company.
     NOW, THEREFORE, the Company and Executive, for the full and sufficient
consideration set forth below, agree as follows:
     1. Executive has resigned from his position as President and Chief
Executive Officer and as a director of the Company on January 6, 2009 (the
“Separation of Service Date”), but for purposes of severance and the vesting of
any equity-based awards held by Executive with respect to the Company,
Executive’s employment with the Company shall be deemed to terminate without
Cause as of April 6, 2009 (the “Last Date of Employment”). Executive shall
receive his Base Salary earned from January 6, 2009 through his Last Date of
Employment, less applicable taxes, withholding and any other lawful deductions.
Other than as set forth below, Executive shall not be eligible for any other
payments from the Company. In connection with Executive’s resignation, the
parties hereto hereby waive any notice requirements set forth in the Employment
Agreement.
     2. Subject to Executive’s execution of the General Release attached as
Exhibit A hereto (the “General Release”) and Executive’s continued compliance
with Sections 8 and 9 of the Employment Agreement and in consideration for
execution by Executive of the General Release and his full compliance with the
promises made in this Agreement and the General Release, the Company agrees:

  a.   to pay Executive eight thousand two hundred nineteen dollars and eighteen
cents ($8,219.18), subject to applicable taxes, withholding and deductions,
which represents the pro rata portion of Executive’s target bonus for 2009 and
is paid pursuant to the Section 7(c)(iii)(B) of the Employment Agreement;     b.
  to pay Executive two million dollars ($2,000,000.00), subject to applicable
taxes, withholding and deductions, which represents Executive’s base salary and
target bonus for twenty-four (24) months and is paid pursuant to
Section 7(c)(iii)(C) of the Employment Agreement;     c.   to pay Executive
additional cash consideration in a lump sum amount of thirty-seven thousand
eight hundred eighty-nine dollars and sixty-eight cents ($37,889.68), subject to
applicable taxes, withholding and deductions;

1



--------------------------------------------------------------------------------



 



  d.   to provide Executive with vesting of any equity-based awards held by
Executive with respect to the Company as, and to the extent, described in the
definitive documentation related to such awards as summarized on Schedule I
attached hereto (in the event of an inconsistency between the information set
forth on Schedule I and the terms and conditions of such awards contained in the
definitive documentation related to such awards, the terms and conditions
contained in the definitive documentation shall govern); and     e.   to provide
Executive, as additional consideration, outplacement benefits pursuant to
Company policy.

The severance payment provided in clause (a) of this Section 2 shall be payable
when the Company pays bonuses under the Bonus Plan for the first half of fiscal
year 2009, or if no bonuses are paid, then no later than March 15, 2010. The
severance payment provided in clause (b) of this Section 2 shall be payable in
equal amounts over a period of twenty-four (24) months from the Separation of
Service Date in accordance with the Company’s normal payroll practices, but
shall be delayed for six (6) months and one (1) day, or if earlier, Executive’s
death, as required by Section 409A of the Internal Revenue Code (“Section 409A”)
and the regulations promulgated thereunder, with the delayed payments payable in
a lump sum at the end of such delay period. The severance payment provided in
clause (c) of this Section 2 will be made as soon as reasonably practicable once
the General Release has taken effect, but in no case more than sixty (60) days
after Executive’s Last Date of Employment. This Agreement is intended to comply
with the requirements of Section 409A.  To the extent that any provision in this
agreement is ambiguous as to its compliance with Section 409A, the provision
shall be read in such a manner so that all payments under this agreement shall
not incur an “additional tax” within the meaning of Section 409A(a)(1)(B) of the
Code.
Notwithstanding the foregoing, the 72,881 restricted stock units of the Company
held by Executive that are scheduled to vest after the Separation of Service
Date shall be settled in shares of the common stock of the Company on July 7,
2009, or if earlier, Executive’s death, as required by Section 409A and the
regulations promulgated thereunder.
     3. Executive is obligated to pay any local, state or federal taxes that may
become due and owing on the payments and benefits provided under this Agreement
and in this regard agrees to hold the Company, their current and former parents,
and their shareholders, affiliates, subsidiaries, divisions, predecessors,
successors and assigns and the employees, officers, directors, advisors and
agents thereof (collectively, the “Released Parties” or a “Released Party”)
harmless for any taxes, interest or penalties deemed by the government as due
thereon from the Company or from her.
     4. Executive understands and agrees that he would not receive certain sums
and/or benefits specified in Section 2 above, except for his execution of this
Agreement and the General Release, and the fulfillment of the promises contained
herein and therein, and that such consideration is greater than any amount to
which he would otherwise be entitled as an employee of the Company or under the
Employment Agreement or applicable law.
     5. This Agreement is made in the State of Illinois and shall be interpreted
under the laws of the State of Illinois. Its language shall be construed as a
whole, according to its fair meaning, and not strictly for or against either
party. Should any provision of this Agreement be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, including the general release language, such provision shall
immediately become null and void, leaving the remainder of this Agreement in
full force and effect. However, if as a result of any action initiated by
Executive, any portion of the General Release were ruled to be unenforceable for
any reason, Executive shall return the payments and benefits paid under this
Agreement or the General Release to the Company.

2



--------------------------------------------------------------------------------



 



     6. Executive agrees that neither this Agreement or the General Release nor
the furnishing of the consideration for this Agreement or the General Release
shall be deemed or construed at any time for any purpose as an admission by the
Company of any liability or unlawful conduct of any kind, all of which the
Company denies.
     7. This Agreement may not be modified, altered or changed except upon
express written consent of both parties wherein specific reference is made to
this Agreement.
     8. This Agreement (and when executed, the General Release) sets forth the
entire agreement between the parties hereto, and fully supersedes any prior
agreements or understandings between the parties, with the exception of the
award agreements related to the equity-based awards held by Executive with
respect to the Company and any non-compete, non-solicit or confidentiality
agreement between Executive and the Company or one of their affiliates,
including but not limited to Sections 8 and 9 of the Employment Agreement, which
agreement(s) shall survive the termination of Executive’s employment in
accordance with its own terms.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

         
 
  EXECUTIVE      
 
  /s/ Steven D. Barnhart    
 
 
 
     
 
  ORBITZ WORLDWIDE, INC.      
 
  By: /s/ James P. Shaughnessy    
 
  Name: James P. Shaughnessy    
 
  Title: SVP, Chief Administrative Officer
          and General Counsel    

4



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF GENERAL RELEASE
This General Release (“General Release”) is incorporated into, and forms a part
of, the Separation Agreement dated January 6, 2009 (the “Agreement”) by and
between Orbitz Worldwide, Inc. and Steven D. Barnhart. Terms used but not
defined herein shall have the meanings ascribed to them in the Agreement.
     WHEREAS, Orbitz Worldwide, Inc. (collectively with its subsidiaries, the
“Company”) and Steven D. Barnhart (collectively with his heirs, executors,
administrators, successors and assigns, the “Executive”) entered into the
Agreement setting forth the terms and conditions of Executive’s termination of
employment with the Company; and
     WHEREAS, in exchange for entering into this General Release, Executive has
received separate consideration beyond that which he was entitled under the
Employment Agreement, the Company’s policies or under applicable law.
     NOW, THEREFORE, in consideration of the mutual promises and agreements set
forth in the Agreement and this General Release, the Company and Executive
hereby agree as follows:
     1. Executive hereby agrees and acknowledges that:
          (a) the terms of the Agreement and this General Release are the
products of mutual negotiation and compromise between Executive and the Company;
and
          (b) the meaning, effect and terms of the Agreement and this General
Release have been fully explained to Executive;
          (c) Executive has been advised, in writing, by the Company that he
should consult with an attorney prior to executing this General Release;
          (d) Executive is being afforded at least twenty-one (21) days from his
Last Day of Employment to consider the meaning and effect of this General
Release; Executive may execute this General Release after the Last Day of
Employment but may not execute it more than twenty-one (21) days after the Last
Day of Employment; if Executive executes this General Release before the Last
Day of Employment, it shall be null and void and of no effect;
          (e) Executive understands that he may revoke this General Release for
a period of seven (7) calendar days following the day he executes it, and this
General Release shall not become effective or enforceable until the revocation
period has expired, and no revocation has occurred (“the Effective Date”). Any
revocation within this period must be submitted, in writing, to the Company’s
Human Resources Department and state, “I hereby revoke my acceptance of your
General Release.” Any such revocation must be personally delivered to the
Company’s Human Resources Department, or mailed to the Company’s Human Resources
Department, postage prepaid and postmarked within seven (7) calendar days of
execution of this General Release;
          (f) Executive has carefully considered other alternatives to executing
the Agreement and this General Release; and

 



--------------------------------------------------------------------------------



 



General Release
[DATE]
Page 2 of 6
          (g) Executive understands and agrees that he would not to receive
certain monies and/or benefits specified in Section 2 of the Agreement, except
for his execution of the Agreement and this General Release, and the fulfillment
of the promises contained therein and herein, and that such consideration is
greater than any amount to which he would otherwise be entitled as an employee
of the Company or under the Employment Agreement or applicable law.
     2. Except as otherwise expressly provided in the Agreement or this General
Release or the right to enforce the terms of the Agreement or this General
Release, Executive, of his own free will, knowingly and voluntarily releases and
forever discharges the Released Parties, of and from any and all actions or
causes of action, suits, claims, charges, complaints, promises demands and
contracts (whether oral or written, express or implied from any source), or any
nature whatsoever, known or unknown, suspected or unsuspected, which against the
Released Parties executive or Executive’s heirs, executors, administrators,
successors or assigns ever had, now have or hereafter can shall or may have by
reason of any matter, cause or thing whatsoever arising any time prior to the
time Executive executes this General Release, including, but not limited to:

  a.   any and all matters arising out of Executive’s employment by the Company
or any of the Released Parties and the termination of that employment, and that
includes but is not limited to any claims for salary, allegedly unpaid wages,
bonuses, commissions, retention pay, severance pay, vacation pay, or any alleged
violation of the National Labor Relations Act, any claims for discrimination of
any kind under the Age Discrimination in Employment Act of 1967 as amended by
the Older Workers Benefit Protection Act, Title VII of the Civil Rights Act of
1964, Sections 1981 through 1988 of Title 42 of the United States Code, any
claims under the Employee Retirement Income Security Act of 1974 (except for
vested benefits which are not affected by this General Release), the Americans
With Disabilities Act of 1990, the Fair Labor Standards Act (to the extent such
claims can be released), the Occupational Safety and Health Act, the
Consolidated Omnibus Budget Reconciliation Act of 1985, the Federal Family and
Medical Leave Act (to the extent such claims can be released);     b.   Illinois
Human Rights Act; Minimum Wage Law; Equal Wage Act; Equal Pay Act of 2003; Wages
for Women and Minors Act; Religious Freedom Restoration Act Statutory Provision
Regarding Retaliation/Discrimination for Filing a Worker’s Compensation Claim;
Equal Pay Laws; School Visitation Rights Act; AIDS Confidentiality Act; Right to
Privacy Law; Genetic Information Privacy Act; the Cook County Human Rights
Ordinance; the Chicago Human Rights Ordinance, as amended; and     c.   any
other federal, state or local civil or human rights law, or any other alleged
violation of any local, state or federal law, regulation or ordinance, and/or
public policy, implied or expressed contract, fraud, negligence, estoppel,
defamation, infliction of emotional distress or other tort or common-law claim
having any bearing whatsoever on the terms and conditions and/or termination of
his employment with the Company including, but not limited to, any statutes or
claims providing for the award of costs, fees, or other expenses, including
reasonable attorneys’ fees, incurred in these matters.

 



--------------------------------------------------------------------------------



 



General Release
[DATE]
Page 3 of 6
Nothing in the general release of claims in this paragraph 5 shall affect any
vested equity granted to Executive under the Orbitz Worldwide, Inc. 2007 Equity
and Incentive Plan (the “Orbitz Plan”) and any vested equity granted to
Executive under the TDS Investor (Cayman) L.P. 2006 Interest Plan (the
“Travelport Plan”), as amended and/or restated from time to time, and the award
agreements issued under the Orbitz Plan and the Travelport Plan, as applicable.
     3. Executive also acknowledges that he does not have any current charge,
claim or lawsuit against one or more of the Released Parties pending before any
local, state or federal agency or court regarding his employment and his
separation from employment. Executive understands that nothing in this release
prevents him from filing a charge or complaint with or from participating in an
investigation or proceeding conducted by the United States Equal Employment
Opportunity Commission (“EEOC”) or any other federal, state or local agency
charged with the enforcement of any employment or labor laws, although by
signing this General Release, Executive is giving up any right to monetary
recovery that is based on any of the claims he has released. Executive also
understands that if he files such a charge or complaint, he has, as part of this
General Release, waived the right to receive any remuneration beyond what he has
received in the Agreement.
     4. Executive shall not seek or be entitled to any personal recovery, in any
action or proceeding that may be commenced on Executive’s behalf in any way
arising out of or relating to the matters released under this General Release.
     5. Executive represents that he has not and agrees that he will not in any
way disparage the Company or any Released Party, their current and former
officers, directors and employees, or make or solicit any comments, statements,
or the like to the media or to others that may be considered to be derogatory or
detrimental to the good name or business reputation of any of the aforementioned
parties or entities.
     6. Executive acknowledges that in connection with his employment, he has
had access to information of a nature not generally disclosed to the public.
Executive agrees to keep confidential and not disclose to anyone, unless legally
compelled to do so, Confidential and Proprietary Information. “Confidential and
Proprietary Information” includes but is not limited to all Company or any
Released Party’s business and strategic plans, financial details, computer
programs, manuals, contracts, current and prospective client and supplier lists,
and all other documentation, business knowledge, data, material, property and
supplier lists, and developments owned, possessed or controlled by the Company
or any Released Party, regardless of whether possessed or developed by Executive
in the course of his employment. Such Confidential and Proprietary Information
may or may not be formally designated as confidential or proprietary and may be
oral, written or electronic media. Regardless of any formal designation,
Executive understands and agrees that the Confidential and Proprietary
Information is subject to protection under this General Release. Executive
understands that such information is owned and shall continue to be owned solely
by the Released Parties. Executive agrees that he will not use or disclose,
directly or indirectly, in whole or in part, any Confidential and Proprietary
Information. Executive acknowledges that he has complied and will continue to
comply with this commitment, both as an employee and after the termination of
his employment. Executive also acknowledges his continuing obligations under the
Orbitz Worldwide, Inc. Code of Business Conduct and Ethics. Nothing in this
provision is intended to or may be construed to limit in any way the full
protection of trade secrets or confidential information under applicable law.

 



--------------------------------------------------------------------------------



 



General Release
[DATE]
Page 4 of 6
     7. Executive understands that if the Agreement and this General Release
were not signed, he would have the right to voluntarily assist other individuals
or entities in bringing claims against Released Parties. Executive hereby waives
that right and agrees that he will not provide any such assistance other than
assistance in an investigation or proceeding conducted by the EEOC or other
federal, state or local agency, or pursuant to a valid subpoena or court order.
Executive agrees that if such a request for assistance if by any agency of the
federal, state or local government, or pursuant to a valid subpoena or court
order, he shall advise the Company in writing of such a request no later than
three (3) days after receipt of such request.
     8. Executive acknowledges and confirms that he has returned all company
property to the Company, including his identification card, and computer
hardware and software, all paper or computer based files, business documents,
and/or other records as well as all copies thereof, credit cards, keys and any
other Company supplies or equipment in his possession. In addition, any business
related expenses for which he seeks reimbursement have been documented and
submitted to the Company. Finally, any amounts owed to the Company have been
paid.
     9. This General Release is made in the State of Illinois and shall be
interpreted under the laws of the State of Illinois. Its language shall be
construed as a whole, according to its fair meaning, and not strictly for or
against either party. Should any provision of this General Release be declared
illegal or unenforceable by any court of competent jurisdiction and cannot be
modified to be enforceable, including the release language, such provision shall
immediately become null and void, leaving the remainder of this General Release
in full force and effect. However, if as a result of any action initiated by
Executive, any portion of the release language were ruled to be unenforceable
for any reason, Executive shall return the payments and benefits paid under the
Agreement and this General Release to the Company.
     10. Executive agrees that neither the Agreement or this General Release nor
the furnishing of the consideration for the Agreement and this General Release
shall be deemed or construed at any time for any purpose as an admission by the
Company of any liability or unlawful conduct of any kind, all of which the
Company denies.
     11. This General Release may not be modified, altered or changed except
upon express written consent of both parties wherein specific reference is made
to this General Release.
     12. The Agreement and this General Release set forth the entire agreement
between the parties hereto, and fully supersede any prior agreements or
understandings between the parties, with the exception of the award agreements
related to the equity-based awards held by Executive with respect to the Company
and any non-compete, non-solicit or confidentiality agreement between Executive
and the Company or one of their affiliates, including but not limited to
Sections 8 and 9 of the Employment Agreement, which agreement(s) shall survive
the termination of Executive’s employment in accordance with its own terms.
     13. Executive agrees to cooperate with and make himself readily available
to the Company and its General Counsel, as the Company may reasonably request,
to assist it in any matter regarding the Company or their affiliates,
subsidiaries, and predecessors, including giving truthful testimony in any
litigation or potential litigation involving the Company and their affiliates,
subsidiaries, and their predecessors, over which Executive has knowledge or

 



--------------------------------------------------------------------------------



 



General Release
[DATE]
Page 5 of 6
information. The Company will reimburse Executive for any and all reasonable
expenses reasonably incurred in connection with Executive’s compliance with this
paragraph.
     14. In consideration for the payments and benefits provided to Executive
under the Agreement and this General Release, Executive warrants and affirms to
the Company that he has at all times conducted herself as a fiduciary of, and
with sole regard to that which is in best interests of, the Company and its
affiliates and their predecessors. He affirms that in conducting business for
the Company and its affiliates and their predecessors, he has done so free from
the influence of any conflicting personal or professional interests, without
favor for or regard of personal considerations, and that he has not in any way
violated the Orbitz Worldwide Code of Business Conduct and Ethics or any other
of the Company’s core policies. Toward that end, Executive understands that this
affirmation is a material provision of the Agreement and this General Release,
and, should the Company determine that Executive has engaged in business
practices inconsistent with the affirmation set forth herein then Executive
agrees that he shall have committed a material breach of the Agreement
(including this General Release), and any payments and benefits provided to
Executive under the Agreement and this General Release shall not have been
earned. In that case, Executive shall be liable to return fifty percent (50%) of
the payments and benefits made to him or on his behalf under the Agreement or
this General Release as liquidated damages.
THE PARTIES HAVE READ AND FULLY CONSIDERED THIS GENERAL RELEASE AND ARE MUTUALLY
DESIROUS OF ENTERING INTO THIS GENERAL RELEASE. EXECUTIVE UNDERSTANDS THAT THIS
GENERAL RELEASE SETTLES, BARS AND WAIVES ANY AND ALL CLAIMS HE HAD OR MIGHT HAVE
AGAINST THE COMPANY AND ACKNOWLEDGES THAT HE IS NOT RELYING ON ANY OTHER
REPRESENTATIONS, WRITTEN OR ORAL, NOT SET FORTH IN THIS DOCUMENT. HAVING ELECTED
TO EXECUTE THE AGREEMENT AND THIS GENERAL RELEASE, TO FULFILL THE PROMISES SET
FORTH HEREIN, AND TO RECEIVE THEREBY THE SUMS AND BENEFITS SET FORTH IN THE
AGREEMENT, EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS
INTO THIS GENERAL RELEASE. IF THIS GENERAL RELEASE IS RETURNED EARLIER THAN 21
DAYS FROM THE LAST DATE OF EMPLOYMENT, THEN EXECUTIVE ADDITIONALLY ACKNOWLEDGES
AND WARRANTS THAT HE HAS VOLUNTARILY AND KNOWINGLY WAIVED THE 21 DAY REVIEW
PERIOD, AND THIS DECISION TO ACCEPT A SHORTENED PERIOD OF TIME WAS NOT INDUCED
BY THE COMPANY THROUGH FRAUD, MISREPRESENTATION, A THREAT TO WITHDRAW OR ALTER
THE OFFER PRIOR TO THE EXPIRATION OF THE 21 DAYS, OR BY PROVIDING DIFFERENT
TERMS TO EMPLOYEES WHO SIGN RELEASES PRIOR TO THE EXPIRATION OF SUCH TIME
PERIOD.

 



--------------------------------------------------------------------------------



 



General Release
[DATE]
Page 6 of 6
     IN WITNESS WHEREOF, each of the parties now voluntarily and knowingly
execute this General Release.

         
 
      EXECUTIVE
 
       
 
       
Signed and sworn before me
this       day of                     , 2009.
       
 
       
 
Notary Public
       
 
       
 
      ORBITZ WORLDWIDE, INC.
 
       
 
      By:
 
      Name:
 
      Title:
 
       
Signed and sworn to before me
this       day of                     , 2009.
       
 
       
 
Notary Public
       

 